Citation Nr: 1002835	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to June 
1992, including service in the Persian Gulf War Theater of 
operations.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the VA Regional Office (RO) in New 
Orleans, Louisiana, that, among other things, denied service 
connection for bilateral knee pain.  

The Veteran was afforded a videoconference hearing in August 
2004 before the undersigned Acting Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.  The case 
was subsequently remanded for additional development in 
January 2005, August 2007, and July 2009.  

When the case was remanded in January 2005 and August 2007, 
the issue of entitlement to service connection for a low back 
disorder was also on appeal.  Service connection for lumbar 
sacroiliitis was granted by VA rating decision in March 2009.  
This is considered a full grant of that benefit and it is no 
longer for appellate consideration.  

The case was most recently remanded in July 2009 to determine 
the etiology of any currently manifest knee disabilities, to 
include bilateral arthralgias.  A VA compensation examination 
was conducted in September 2009.  However, as discussed 
below, that examination was inadequate.  Regrettably, the 
Veteran must be scheduled for another examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After review of the claims file, the Board has determined 
that a remand is once again necessary for the claim of 
entitlement to service connection for bilateral knee 
symptomatology for reasons explained below.  

The Board remanded this case in August 2007 for a VA 
examination to assess the Veteran's claimed orthopedic 
disorders.  The examiner was specifically requested to 
provide an opinion as to whether any current bilateral knee 
pain was at least as likely as not related to the Veteran's 
military service, to include as due to undiagnosed illness.  
This was not accomplished in full.  

Review of the December 2008 and January 2009 VA compensation 
examination reports pertaining to the knees shows that they 
are cursory, and that the examiners did not adequately or 
fully respond to the questions presented in the Board's 
August 2007 remand, or to the RO's subsequent instructions in 
this regard.  The record reflects that although the joints 
examiner suggested that the claims file had been reviewed, he 
did not significantly comment on any of the pertinent 
records, such as right knee pain in service in February 1990, 
and did not relate any detailed history gained by a review of 
the record.  Similarly, the examiner did not address 
statements in the record by the Veteran's treating VA 
physician in August 2004 which indicates that he has been 
treated for continuing bilateral knee arthralgias.  
Significantly, the examiner did not provide any opinion as to 
whether or not the Veteran's bilateral knee complaints could 
be considered an undiagnosed illness, as clearly stipulated 
in the Board's remand and the RO's instructions.  

The Board remanded the case again in July 2009 to schedule 
the Veteran for another examination to address the various 
deficiencies noted above.  The remand specifically stated 
that the examiner's report "should reflect that a review of 
the Veteran's claims folder was performed, specifically 
including his in-service treatment for right knee pain in 
February 1990 and a post-service treatment letter, dated 
August 20, 2004, by VA physician, V. Reddy, M.D."  

Another VA compensation examination was conducted in 
September 2009 and the examiner provided an opinion.  The 
examiner's report can best be described as confusing.  First, 
it does not reference either the February 1990 treatment 
record or the letter from the VA physician, as the Board's 
remand had specifically requested that it should.  

Second, in a section titled, "Summary of all problems, 
diagnoses and functional effects," the report lists a 
diagnosis of "bilateral chondromalacia patella with ACL 
laxity [of the left] knee," and states that the disability 
had significant effects on the Veteran's usual occupation and 
activities, in the form of decreased mobility, manual 
dexterity, problems with lifting and carrying, and pain.  The 
examiner's opinion is then provided in two parts.  The first 
part reads:

Any current disability manifested by 
bilateral knee pain is not at least as 
likely related to the Veteran's active 
service.  It is at least as likely as not 
that any disability manifested by 
bilateral knee pain is due to an 
undiagnosed illness, or otherwise related 
to service.  Because the records searched 
does not show any continuity of care for 
the continuing treatment of bilatetral 
[sic] knee pain before discharged from 
the service after discharge.  

The second part reads:

Is less likely as not (less than 50/50 
probability) caused by or a result of any 
current disability manifested by 
bilateral knee pain is not at least as 
likely related to the veteran's active 
service.  It is at least as likely as not 
that any disability manifested by 
bilateral knee pain is due to an 
undiagnosed illness, or otherwise related 
to service.  Because the records searched 
does not show any continuity of care for 
the continuing treatment of bilatetral 
[sic] knee pain before discharged from 
the service after discharge from the 
service.  Rationale for opinion given: 
medical records, medical history, medical 
knowledge and expertise.  

First, the fact that the report first lists a diagnosis of 
bilateral chondromalacia patella with ACL laxity of the left 
knee, but later states that any disability manifested by 
bilateral knee pain is due to an undiagnosed illness is 
contradictory.  Second, the rationale provided by the 
examiner in effect indicated that he reviewed the records and 
knows what he's talking about.  That does not constitute 
rationale.  

The Board finds that the September 2009 examination report is 
totally inadequate.  It failed to provide a clear medical 
opinion to enable the Board to make a decision in the 
Veteran's appeal.  In addition, the remand stated that the RO 
should ensure that the medical report obtained complies with 
the remand and that, if a requested action is not taken or is 
deficient, it should be returned to the examiner for 
correction.  

The United States Court of Appeals for Veterans Claims has 
held that "where remand orders of the Board or this Court 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, inasmuch as a significant portion of 
the Board's July 2009 remand was not completed by the RO, the 
Veteran's appeal is not yet ready for final appellate 
consideration.  

Regrettably, the case must be REMANDED once more for the 
following actions:

1.  VA outpatient clinical records dating 
from June 2009 to the present, including 
the report of a scheduled June 2009 
clinic visit, should be retrieved and 
associated with the claims folder.  

2.  The Veteran should then be scheduled 
for the appropriate VA examination to 
determine the etiology of the Veteran's 
complaints of bilateral knee pain.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that a review of the 
Veteran's claims folder was performed, 
specifically including his in-service 
treatment for right knee pain in 
February 1990 and a post-service 
treatment letter, dated August 20, 2004, 
by VA physician, V. Reddy, M.D.  All 
indicated tests and studies should be 
accomplished and clinical findings should 
be reported in detail in a comprehensive 
narrative format. 

1)  Ask the examiner to provide an 
opinion as to whether it is at least 
as likely as not that the Veteran's 
complaints of bilateral knee pain 
are attributable to a diagnosed 
disability or whether it is at least 
as likely as not that his complaints 
of bilateral knee pain are due to an 
undiagnosed illness, and

2)  If it is determined that the 
Veteran's complaints of bilateral 
knee pain are attributable to a 
diagnosed disability, also ask the 
examiner to provide an opinion as to 
whether it is at least as likely as 
not that that disability had its 
onset during service or is otherwise 
related to service.  

If a relationship between any current 
knee symptomatology and the Veteran's 
active service, or to an undiagnosed 
illness based on the Veteran's Gulf War 
service cannot be made on a medical basis 
without resort to speculation or 
conjecture, the examiner should clearly 
and specifically state so in the 
examination report.  

In formulating the medical opinion, the 
medical specialist is asked to consider 
that the term "at least as likely as not" 
does not mean within the realm of 
possibility, rather that the weight of 
the medical evidence both for and against 
the conclusion is so evenly divided that 
it is as medically sound to find in favor 
of causation as it is to find against 
causation. The report and opinion should 
be set forth in detail and returned in a 
narrative format.

All opinions should be supported by 
adequate rationale.  

3.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 3.655 
(2009).  

4.  The RO should ensure that the medical 
report requested above complies with this 
remand.  If a requested action is not 
taken or is deficient, it should be 
returned to the examiner for correction.  

5.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


